In an action for malicious prosecution, judgment entered in favor of plaintiff on a verdict for $3,000 reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $2,000 the amount of the verdict; in which event the judgment as so reduced is unanimously affirmed, without costs. We are of the opinion that the verdict was excessive. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.